UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6674



ERIC BERNARD HOPE,

                                              Plaintiff - Appellant,

          versus


EMSA CORRECTIONAL CARE; JIM PENDERGRAPH,
individually and as Sheriff of the Mecklenburg
County Jail; JANE DOE, individually and as the
Head Nurse of the Mecklenburg County Jail
(Spector North); JOHN DOE, individually and as
the Medical Doctor for the Mecklenburg County
Jail; SERGEANT EASON, individually and as
Sergeant of the Mecklenburg County Jail;
MECKLENBURG COUNTY JAILS; SERGEANT MACK,
individually   and    as   Sergeant   of   the
Mecklenburg County Jail; DEPUTY OFFICER PUGH,
individually and as Deputy Officer of the
Mecklenburg County Jail,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-01-334-3-2-MU)


Submitted:   October 10, 2002             Decided:   October 17, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Eric Bernard Hope, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Eric Bernard Hope appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Hope v. EMSA Correctional Care, No. CA-01-334-3-2-MU

(W.D.N.C. filed July 10 & July 11, 2001; entered July 12, 2001).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2